Title: To George Washington from William Temple Franklin, 9 January 1790
From: Franklin, William Temple
To: Washington, George


          (Private)
          Sir,Philadelphia Jany 9th 1790
          I know not whether I am acting improperly, in thus addressing you, but if I am, I beg your Excellency will not impute it to any want of Respect for your exalted Character, or elevated Situation. Thinking as Shakespeare expresses it, that “There is a Tide in the Affairs of Men, Which taken at the Flood, leads on to Fortune” has induced me to trouble your Excellency on this occasion: for I consider the improving the present Moment, as important to the Success of my future Voyage through Life.
          You well know Sir, the Claims I have both on my own Account, and that of my venerable Grandfather’s, on the Justice, as well as the Favor of the United States, and that it is to your Excellency alone that I look up to for both. If I have been rightly informed, it is your Wish to forward my Views in the Line of Foreign Affairs: should this be the Case, an Opportunity will probably soon offer of doing it to the utmost of my Ambition. By Mr Jefferson’s accepting his late honorable Appointment, a Vacancy will ensue at the Court of France. This Appointment, of all others, would be the most satisfactory to me, as well as to my Grandfather, who has long been desirous of seeing me employed in the Line to which he brought me up, and to which I have sacrificed every other Pursuit in Life. He would consider it likewise, in some Measure, as an Approbation of his Services in Europe, for which, tho’ acknowledg’d to be great, he never has yet receiv’d either Reward or even Thanks. I am the more solicitous of this Appointment, as I have had it in view since my first being employ’d in the Diplomatic Line, and from my long Residence at the Court of France, my Knowledge of the French Language, the Duties of a Plenipotentiary, and the Business that has hitherto been transacted between this Country and that; added to my personal Acquaintance with most of the distinguish’d Characters there, & the Reputation of my Grandfather, I am tempted to believe that I should in that situation, be a Credit to my Country as well as to my Employers. This has also

been the Opinion of my Friends both here and in France. Permit me as applicable to this Subject, to enclose an Extract of a Letter from Mr Gouvernour Morris, wrote soon after his Arrival at Paris, in which he takes notice of the deep Impression my Grandfather has made in that Country, and the Utility that would probably result from my being employ’d there.
          Thus, Sir, I have taken the Liberty of suggesting my Wishes, relative to a particular Appointment, to which it may be said I have some Claim; but at the same time permit me to add, that I shall be perfectly satisfied with whatever your Excellency may determine on this Subject, and not less grateful should it please you to employ me differently. But having endeavor’d to qualify myself to serve my Country, either at home or abroad, in the Line of Foreign Affairs, I thought my Pretensions in this Line better founded; as well that I might be more useful; few of our Countrymen having attended much to this very important Part of Public-Affairs. When in France, from an Idea, that possibly I might hereafter be concerned here in the Management of Foreign Affairs, or that it might be of Service to those who were; I collected & committed to writing, all the Information I could get, relative to the Duties of a Secretary of State for the foreign Department, as well as the particular Arrangements to be made in his Office, with regard to secrecy; regularity, and Dispatch of Business. This System I will with Pleasure communicate to your Excellency should you be inclined to peruse it.
          I cannot conclude without apologizing for having thus intruded on your Time with my Personal Concerns; but I have been imbolden’d to it by the Friendship that has long subsisted between your Excellency and my Grandfather, and the Kindness you have on all occasions shewn me. Another Inducement I have had, and which I need not conceal from your Excellency, is; that being now arrived to the senatorial Age (30) I am anxious to be settled in Life, or at least to know what Course I ought to pursue; having hitherto avoided every Engagement however honorable or advantageous that might the least interfere with my favorite Object. My Grandfather, who is sensible that he cannot long resist the effect of Time and a cruel Malady, grows also more & more anxious to see me provided for; and your Excellency will easily conceive the Satisfaction it would give him, to find that his Views in bringing me up to Public Life, have not

been unsuccessful, and that the Gratitude of his Country, for his Endeavors to serve it, extends to his Descendant.
          That your Excellency may long live, and enjoy the Affections of a grateful People for your eminent Services; and that our Country will, at least in your Instance, be an exception to the Obloquy generally incident to Republics, is the Prayer, of Sir, Your Excellency’s, most obedient & devoted humble Servant
          
            W. T. Franklin.
          
          
            P.S. It is possible that from the Nature of this Letter your Excellency may not think it proper to answer it in Writing, but would prefer conferring with me on the Subject: if so, be pleas’d to mention it to Mr Morris, who will apprise me of it, and I will immediately do myself the honor of waiting upon you.
          
        